The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 01/05/2022, the following is a Non-Final Office Action for Application No. 17568833.  

Status of Claims
Claims 1-12 are pending.

Drawings
The applicant’s drawings submitted on 01/05/2022 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17568833, filed 01/05/2022 is a continuation of 16548064, filed 08/22/2019, now U.S. Patent #11244333.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 9940635 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows:  As per claims 1,2-4; 5,6-8; and 9,10-12, the method, system and computer program product tracks the method, system and computer program product of claims 1&2,3-5; 6&7,8-10; and 11&12,13-15, respectively, resulting in substantially similar limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al. (US 20170300948 A1) hereinafter referred to as Chauhan in view of Langdon (US 10922712 B1) hereinafter referred to as Langdon.  

Chauhan teaches:
Claim 1. A computer-implemented method, comprising: 
obtaining, with at least one processor, merchant data associated with a merchant (¶0013 transaction data may be gathered from the merchants 102b1 and 102b2 in region B that indicates a statistical likelihood that, after buying groceries at merchant 102b1, a consumer will buy gasoline at merchant 102b2.); 
determining, with at least one processor, a geographic location associated with the merchant based on the merchant data, wherein the geographic location includes latitude bits associated with a latitude of the geographic location and longitude bits associated with a longitude of the geographic location (¶0017 This includes information for each transaction associated with the merchant 102b1, including, for example, an account number or other ID, an amount of the transaction, a merchant name, a merchant ID, a merchant location, transaction type, etc. (broadly, transaction data). ¶0037 In equation (1), A(t.sub.i, R.sub.i) represents a purchase amount for a transaction by a consumer (i) that happened at time t.sub.i and at location/region R.sub.i, and A(t, R) represents an overall transaction amount (or sum) that happened at all of the available locations near the target region R and during one time interval before the current time, for all available consumers (e.g., for all available transaction data from the transaction data structure 114, etc.).); 
determining, with at least one processor, one or more other merchants within a first threshold distance of the geographic location, wherein the first threshold distance includes a radius around the geographic location (¶0037 The time interval (Δt), then, may be a certain time of interest, for example, 30 minutes, one hour, one day, one week, one month, one quarter, one year, etc. Further, the target time (t) may include a past time period, or it may include a recent time period. And, the particular target region (R) includes a central region as well as nearby regions, for example, that may be within a predefined distance of the central region (e.g., 0.1, 0.5, etc. miles (e.g., radius, etc.) from the central region; etc.).);
obtaining, with at least one processor, transaction data associated with the one or more other merchants and the merchant (¶0037 In equation (1), A(t.sub.i, R.sub.i) represents a purchase amount for a transaction by a consumer (i) that happened at time t.sub.i and at location/region R.sub.i, and A(t, R) represents an overall transaction amount (or sum) that happened at all of the available locations near the target region R and during one time interval before the current time, for all available consumers (e.g., for all available transaction data from the transaction data structure 114, etc.).); 
determining, with at least one processor, one or more portable financial devices within a second threshold distance of the geographic location (¶0056 For example, at 314 in the method 300, the forecasted MGE measure may be used to provide targeted advertising to consumers, etc. The advertising may include localized internet ads, transmission of electronic coupons or other offers, or the like. Consumers may receive notifications on personal devices and/or mobile devices (e.g., mobile phones, laptops, tablets, etc.) regarding sales going on at nearby merchants based on the predicted spending at merchants of that category in the region. ¶0042 a propensity model may indicate that a consumer who purchases gas at a first merchant is likely (e.g., is 75% likely, etc.) to purchase groceries at a second merchant within the next hour of time. If the recent transaction data, from 306, includes a consumer who has purchased gas at the first merchant recently, the prediction engine 116 generates a score for the consumer as having a high propensity to purchase groceries at the second merchant within the next hour based on the purchase propensity model); 
predicting, with at least one processor, based on the transaction data and the one or more portable financial devices determined to be within the second threshold distance of the geographic location, at least one of a future number of transactions for the merchant in a future time period and a future transaction amount for the merchant in the future time period (¶0029 The purchase propensity models may then be used, for example, by the prediction engine 114, in combination with current transaction data to make predictions about future purchases by consumers at the same merchant and/or other merchants in the one or more regions A and B (and other regions), and/or about future purchases in the same merchant category.); and 
applying, with at least one processor, a geo-hash to the geographic location to determine the one or more portable financial devices within the second threshold distance of the geographic location by (¶0037 In equation (1), A(t.sub.i, R.sub.i) represents a purchase amount for a transaction by a consumer (i) that happened at time t.sub.i and at location/region R.sub.i, and A(t, R) represents an overall transaction amount (or sum) that happened at all of the available locations near the target region R and during one time interval before the current time, for all available consumers (e.g., for all available transaction data from the transaction data structure 114, etc.). Here, t is the target time over which the analysis is performed, and R is the particular target region for analysis (e.g., region B of the system 100, etc.).): 
interleaving the latitude bits and the longitude bits together to form a unique integer associated with the merchant; storing the unique integer associated with the merchant in a sorted set including one or more other unique integers associated with the one or more portable financial devices (¶0018 the merchant 102b1, the acquirer 104b, and/or the issuer 108a may store the transaction records in corresponding data structures, or transaction records may be transmitted between parts of system 100. The transaction records may include, for example, payment account numbers or other IDs, amounts of transactions, merchant names, merchant IDs, merchant locations, transaction types, transaction channels, dates/times of the transactions, etc. ¶0037 In equation (1), A(t.sub.i, R.sub.i) represents a purchase amount for a transaction by a consumer (i) that happened at time t.sub.i and at location/region R.sub.i, and A(t, R) represents an overall transaction amount (or sum) that happened at all of the available locations near the target region R and during one time interval before the current time, for all available consumers (e.g., for all available transaction data from the transaction data structure 114, etc.).); and 
determining, based on the sorted set including the unique integer associated with the merchant and the one or more other unique integers associated with the one or more portable financial devices, the one or more portable financial devices within the second threshold distance of the geographic location (¶0040 As can be appreciated, given enough transaction information for a particular consumer, patterns of purchases specific to that consumer may be detected. The patterns may then be reflected by a function, for example, to model the consumer's propensity to make a purchase in the near future based on recent purchases made. With that said, if a statistical relationship between two factors is evident from the transaction data of the target region and/or other regions, a purchase propensity model may be created to take the relationship into account. ¶0042 The prediction engine 116 then generates propensity scores, at 308, for each of the consumers based on the purchase propensity models (from 304) and the recent transaction data (from 306). In generating the scores, the prediction engine 116 applies the patterns of the propensity models, which are based on the applicable transaction data from the transaction data structure 114, to the specific recent transaction data to form predicted purchase propensities).
Although not explicitly taught by Chauhan, Langdon teaches in the analogous art of system for generating geographic zone information for consumers:
interleaving the latitude bits and the longitude bits together to form a unique integer associated with the merchant (C.23 L.1 a geographic area may be segmented into a grid based on partitioning each set of location coordinates by trimming their latitudes and longitudes to two decimal places, thus generating segments in a grid that roughly corresponds to a 1×1 km square. The latitude and longitude values may then be hashed to generate a unique geographic zone ID for the set of location coordinates.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating geographic zone information for consumers of Langdon with the systems for predicting purchase behavior based on consumer transaction data in a geographic location of Chauhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chauhan Abstract and ¶0003 teaches that it is desirable to know where and when a consumer may purchase products whereby businesses in a region may make confident business decisions and predicted sales value is accurate; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chauhan Abstract teaches overall purchase propensity and recent sales value of the region are used to determine a predicted sales value of the region, and Langdon Abstract teaches storing the first geographic zone and the first importance score associated with the consumer; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chauhan at least the above cited paragraphs, and Langdon at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for generating geographic zone information for consumers of Langdon with the systems for predicting purchase behavior based on consumer transaction data in a geographic location of Chauhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Chauhan, Langdon teaches in the analogous art of system for generating geographic zone information for consumers:
Claim 2. The computer-implemented method of claim 1, further comprising: determining, with at least one processor, demographic data associated with the geographic location, wherein predicting the at least one of the future number of transactions for the merchant in the future time period and the future transaction amount for the merchant in the future time period is further based on the demographic data associated with the geographic location (C.11 L.50 The “return on investment” value of the promotion might be dynamically calculated by the promotion and marketing service based on the expected repeat business generated by the marketing of the promotion, the particular location, the demographics of the consumer, and the like. For example, the return on investment value might be $10.00, reflecting the long term additional profit expected by the merchant as a result of bringing in a new customer through use of a promotion. C.13 L.30 the clickstream data may include various other consumer interactions, including without limitation, mouse-over events and durations, the amount of time spent by the consumer viewing particular content, the rate at which impressions of particular content result in sales associated with that content, demographic information associated with each particular consumer, data indicating other content accessed by the consumer (e.g., browser cookie data), the time or date on which content was accessed, the frequency of impressions for particular content, associations between particular consumers or consumer demographics and particular impressions, and/or the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating geographic zone information for consumers of Langdon with the systems for predicting purchase behavior based on consumer transaction data in a geographic location of Chauhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chauhan Abstract and ¶0003 teaches that it is desirable to know where and when a consumer may purchase products whereby businesses in a region may make confident business decisions and predicted sales value is accurate; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chauhan Abstract teaches overall purchase propensity and recent sales value of the region are used to determine a predicted sales value of the region, and Langdon Abstract teaches storing the first geographic zone and the first importance score associated with the consumer; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chauhan at least the above cited paragraphs, and Langdon at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for generating geographic zone information for consumers of Langdon with the systems for predicting purchase behavior based on consumer transaction data in a geographic location of Chauhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chauhan teaches:
Claim 3. The computer-implemented method of claim 1, wherein the merchant is associated with a plurality of previously processed transactions having a pre- existing point-of-sale (POS) at the geographic location (¶0029 Referring again to FIG. 1, the system 100 includes a prediction engine 116 specifically configured, by executable instructions, to analyze the collected historic transaction data stored in the transaction data structure 114 to determine purchase propensity relationships between the merchants 102a, 102b1 and/or 102b2 (and/or other merchants), and/or their merchant categories, in one or more of the regions A and B (and other regions). The system 100 also includes a model data structure 118 that is configured to store purchase propensity models and related data that have been derived from the transaction data analysis.).

Chauhan teaches:
Claim 4. The computer-implemented method of claim 1, wherein the merchant includes a proposed merchant without a point-of-sale (POS) at the geographic location (¶0013 Regions A and B may be provided or arranged in any conventional or desired manner (e.g., geographically, organizationally, functionally, etc.), that may further play one or more roles in predicting purchases and/or sales at other merchants in the same one or more of the regions A and B or in other related regions. For instance, transaction data may be gathered from the merchants 102b1 and 102b2 in region B that indicates a statistical likelihood that, after buying groceries at merchant 102b1, a consumer will buy gasoline at merchant 102b2. Different statistical indications may be found within each of the regions A and B (or within other regions) such that different predictions may be made and different actions taken based on the predictions. Additionally or alternatively, predictions may be made based on statistical relationships between purchases at merchant 102a in region A and purchases at merchants 102b1 and 102b2 in region B.). 

As per claims 5-8 and 9-12, the system and computer program product tracks the method of claims 1-4 and 1-4, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-4 and 1-4 are applied to claims 5-8 and 9-12, respectively.  Chauhan discloses that the embodiment may be found as a system and computer program product (Fig. 1 and ¶0025). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190287125 A1
Kumar; Abhay Raj et al.
DETERMINING PRICING INFORMATION FROM MERCHANT DATA
WO 2019083714 A1
MISRA SUBHASISH et al.
SYSTEM FOR CALCULATING COMPETITIVE INTERRELATIONSHIPS IN ITEM-PAIRS
US 20150264532 A1
Spears; Joseph
SYSTEMS AND METHODS TO PROVIDE LOCATION-DEPENDENT INFORMATION DURING AN OPTIMAL TIME PERIOD
US 20150227934 A1

Chauhan; Rohit

METHOD AND SYSTEM FOR DETERMINING AND ASSESSING GEOLOCATION PROXIMITY
US 20140326783 A1
Burrell; Jason
PREDICTIVE GEOLOCATION BASED RECEIPT RETRIEVAL FOR POST TRANSACTION ACTIVITY
NPL
Igor V. Cadez, Padhraic Smyth, Edward Ip and Heikki Mannila
Predictive Profiles for Transaction Data using Finite Mixture Models


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/KURTIS GILLS/Primary Examiner, Art Unit 3624